Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the application No. 17/224,743 filed on April 07, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 9, 18-21, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over llgen et al. (2013/0069123 A1) in view of Hoentschel et al. (2012/0153399 A1), and further in view of Yako (2011/0101457 A1).
Regarding independent claim 9, Illgen et al. teaches a semiconductor device (100, ¶10, Fig. 8) comprising:
a semiconductor substrate (102 silicon material or when comprising an SOI-silicon-on-insulator substrate, ¶11 then it covers the following two limitations);
a BOX film (buried oxide: which is the insulator as mentioned in SOI) formed on the semiconductor substrate (102);
a silicon layer (which is formed on the insulator of SOI) formed on the BOX film;
a gate electrode (120, ¶13) formed on the silicon layer via a gate insulating film (118, ¶13);
an epitaxial layer (170, ¶28) formed on a second portion (side portion away from middle) of the the upper surface of the silicon layer, the second portion of the upper surface of the silicon layer being exposed from each of the gate electrode (120) and the first insulating film;
a second insulating film (160, ¶26) formed on the side surface of the gate electrode (120);
2an extension region (132, ¶30) formed in the silicon layer (102) at a first portion of the silicon layer (102), which is overlapped with the second insulating film (160); and
a diffusion layer (172, ¶30 diffused with dopant ions in the epitaxially-grown material) formed in the epitaxial layer (170) exposed from each of the gate electrode (120) and the second insulating film (160), and formed in the silicon layer (102) at a second portion (side portion) of the silicon layer (102), which is overlapped with the epitaxial layer (170),
wherein each of the extension region (132 implanting with N-type ions, ¶16 such as phosphorous) and the diffusion layer (172, the silicon material 172 is in-situ doped by adding N-type impurity-doping elements, such as phosphorous ions, ¶28) is a semiconductor region into which an impurity of a first conductivity type (N-type) is introduced, and
wherein an impurity concentration of the diffusion layer (172 consisting of concentration 5x1020/cm3 to 1x1021/cm3, ¶28) is higher than an impurity concentration of the extension region (132 which describes negligible diffusion dopants as mentioned in ¶17).
Illgen et al. fails to explicitly disclose wherein:
a first insulating film formed on each of a side surface of the gate electrode and a first portion of an upper surface of the silicon layer; and
if the applicant disagrees for the buried oxide and silicon layer that were not disclosed explicitly;
wherein, in cross-sectional view, the epitaxial layer has:
an upper surface; and
a side surface located between the upper surface thereof and the upper surface of the silicon layer, and tilted away from the gate electrode as it goes from the upper surface of the silicon layer to the upper surface thereof.
Hoentschel et al. teaches wherein (Fig. 1g) a first insulating film (164 first spacer, ¶24) formed on each of a side surface of the gate electrode (162/163, ¶24-25) and a first portion of an upper surface of the silicon layer (102); and
the buried oxide (not shown in the figure, ¶23 on the substrate 101) and silicon layer were disclosed in paragraph [¶23].
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the first spacer as taught by Hoentschel et al. to the structure of Illgen et al., in order to confine the gate electrode of very significantly thin material and dielectric material (¶24).
Illgen et al. and Hoentschel et al. fail to explicitly disclose wherein:
in cross-sectional view, the epitaxial layer has:
an upper surface; and
a side surface located between the upper surface thereof and the upper surface of the silicon layer, and tilted away from the gate electrode as it goes from the upper surface of the silicon layer to the upper surface thereof.
Yako teaches wherein (Fig. 12), in cross-sectional view, the epitaxial layer (14) has:
an upper surface (top surface); and
a side surface located between the upper surface thereof and the upper surface of the silicon layer (23), and tilted away (sloped surface of 14, see Fig. 12) from the gate electrode (4) as it goes from the upper surface of the silicon layer (23) to the upper surface thereof.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teaching as taught by Yako and modify the epitaxial layer of Illgen et al. and Hoentschel et al., in order to order to control the positions of concentration peaks of the first impurity and the second impurity (¶63).
Regarding claim 18, Illgen et al. and Hoentschel et al. and Yako teach all of the limitations of claim 9 from which this claim depends.
The combination of Illgen et al. and Hoentschel et al. teaches wherein the extension region (132, Fig. 8, Illgen et al.) is formed in the silicon layer (102) at the first portion of the silicon layer (102), which is overlapped with each of the first insulating film (164, Fig. 1g, Hoentschel et al.) and the second insulating film (164).
Regarding claim 19, Illgen et al. and Hoentschel et al. and Yako teach all of the limitations of claim 18 from which this claim depends.
Illgen et al. teaches wherein, in cross-section view (see Fig. 8), a thickness of the extension region (132) is thinner than a thickness of the diffusion layer (172).
Regarding claim 20, Illgen et al. and Hoentschel et al. and Yako teach all of the limitations of claim 19 from which this claim depends.
Illgen et al. teaches wherein, in cross-section view (see Fig. 8), a depth of the extension region (132) from the upper surface of the silicon layer (102) is less than a depth of the diffusion layer (172) from the upper surface of the silicon layer (102).
Regarding claim 21, Illgen et al. and Hoentschel et al. and Yako teach all of the limitations of claim 20 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), the extension region (132) is formed between the diffusion 6layer (172) and a channel region (see figure below) to be formed in the silicon layer (102) at a third portion (middle portion of 102) of the silicon layer (102), which is right below the gate electrode (120, ¶31).

    PNG
    media_image1.png
    297
    370
    media_image1.png
    Greyscale

Regarding claim 22, Illgen et al. and Hoentschel et al. and Yako teach all of the limitations of claim 21 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), the extension region (132) is formed between the diffusion layer (172) and the channel region (see figure in claim 21) such that the extension region (132) is not formed at the third portion (middle portion of 102) of the silicon layer (102), which is overlapped with the gate electrode (120, ¶31).
Regarding claim 23, Illgen et al. and Hoentschel et al. and Yako teach all of the limitations of claim 22 from which this claim depends.
Illgen et al. teaches wherein (¶17), the first portion (under extension 124) of the silicon layer (102) has been damaged (that created defects because of ion implantation), but the second portion (under 172) of the silicon layer (102) has not been damaged (no defects created because the ion implantation does not affect here).

9.	Claims 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Illgen et al. (2013/0069123 A1) in view of Hoentschel et al. (2012/0153399 A1) and Yako (2011/0101457 A1) as applied to claim 9 above, and further in view of Kawamata et al. (2012/0049318 A1).
Regarding claim 13, Illgen et al. and Hoentschel et al. and Yako teach all of the limitations of claim 9 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), a silicide layer (180, ¶31) is formed in the diffusion layer (172),
wherein a field effect transistor (NMOS formed in 104 region, ¶12) of the first conductivity type (N-type transistor), which is comprised of the gate electrode (120), the extension region (132) and the diffusion layer (172).
Illgen et al. and Hoentschel et al. and Yako fail to explicitly disclose, an interlayer insulating film, and
wherein a first contact plug penetrating through the interlayer insulating film is connected to the silicide layer formed in the diffusion layer.
Kawamata et al. teaches wherein (Fig. 1), an interlayer insulating film (5, ¶77), and
wherein a first contact plug (17, ¶79) penetrating through the interlayer insulating film (5) is connected to the semiconductor region (13) formed in the P-well (8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the interlayer insulating film/contact plug as taught by Kawamata et al. to the structure of Illgen et al. and Hoentschel et al. and Yako, in order to cover the high breakdown voltage nMIS, i.e. the insulating film 5 has two functions, that is, a function as a buried film in the deep trench 4 and an interlayer insulating film (¶77) and forming higher level interconnections.
Regarding claim 14, Illgen et al. and Hoentschel et al. and Yako and Kawamata et al. teach all of the limitations of claim 13 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), 4the gate electrode (120) is a doped polysilicon film into which an impurity of the first conductivity type is implanted, 
wherein a silicide layer (silicide forming metal, ¶31) is formed in the gate electrode (120).
Illgen et al. and Hoentschel et al. and Yako fail to explicitly disclose, wherein a second contact plug penetrating through the interlayer insulating film is connected to the silicide layer formed in the gate electrode.
Kawamata et al. teaches wherein (Fig. 1), a second contact plug (17 middle in Fig. 1, ¶79) penetrating through the interlayer insulating film (5) is connected to the gate electrode (10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the contact plug as taught by Kawamata et al. to the structure of Illgen et al. and Hoentschel et al. and Yako, in order to forming higher level interconnections i.e. the wirings 18 are electrically coupled via the plug 17 to the gate electrode 10 of the high breakdown voltage nMIS (¶79).
Regarding claim 16, Illgen et al. and Hoentschel et al. and Yako and Kawamata et al. teach all of the limitations of claim 13 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), the gate electrode (120) is comprised of a metal film (¶13), and
wherein the gate electrode (120) is formed on the silicon layer (102) via the gate insulating film (118) comprised of a high dielectric-constant insulating film (¶13).
Regarding claim 17, Illgen et al. and Hoentschel et al. and Yako and Kawamata et al. teach all of the limitations of claim 16 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), the gate insulating film (118) is a high dielectric-constant insulating film (¶13).
Illgen et al. fails to explicitly disclose wherein the metal film is a titanium nitride (TiN) film, and
wherein the high dielectric-constant insulating film is an insulating film containing hafnium (Hf).
Hoentschel et al. teaches wherein (Fig. 1g), the metal film (162, ¶25) is a titanium nitride (TiN) film (¶25), and
wherein the high dielectric-constant insulating film is an insulating film containing hafnium (Hf) (hafnium oxide, ¶25).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teaching as taught by Hoentschel et al. and to modify the structure of Illgen et al., in order to provide a desired work function, and to obtain the desired threshold voltages (¶25) and to obtain higher gate protection material.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Illgen et al. (2013/0069123 A1) in view of Hoentschel et al. (2012/0153399 A1) and Yako (2011/0101457 A1) and Kawamata et al. (2012/0049318 A1) as applied to claim 14 above, and in view of Iinuma (2004/0266194 A1).
Regarding claim 15, Illgen et al. and Hoentschel et al. and Yako and Kawamata et al. teach all of the limitations of claim 14 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), the semiconductor region configuring each of the extension region (132, ¶16, arsenic).
Illgen et al. and Hoentschel et al. and Yako and Kawamata et al. fail to explicitly disclose, wherein the doped polysilicon film configuring the gate electrode is comprised of one of phosphorous (P) and arsenic (As), and
wherein the diffusion layer is comprised of arsenic (As).
Iinuma teaches wherein (¶49, Fig. Fig. 3A), the doped polysilicon film configuring the gate electrode (104 arsenic doped) is comprised of one of phosphorous (P) and arsenic (As), and
wherein the diffusion layer (107 arsenic doped) is comprised of arsenic (As).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teaching for adding impurities as taught by Iinuma, in order to increase conductivities, consequently low electric resistance on the surfaces of the gate electrode and the diffusion layer achieved (¶5).

11. 	Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Illgen et al. (2013/0069123 A1) in view of Hoentschel et al. (2012/0153399 A1) and Yako (2011/0101457 A1) as applied to claim 9 above, and further in view of Cheng et al. (2013/0146959 A1) and Kawamata et al. (2012/0049318 A1).
Regarding claim 10, Illgen et al. and Hoentschel et al. teach all of the limitations of claim 9 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8), the semiconductor substrate (102) is comprised of silicon (Si) (¶11).
Illgen et al. and Hoentschel et al. fail to explicitly disclose, wherein the BOX film is a silicon oxide film,
	wherein the silicon layer is comprised of monocrystalline silicon having a resistance of 1 to 10 Ωcm,
wherein a thickness of the BOX film is 10 to 50 nm, and
wherein a thickness of the silicon layer is 5 to 15 nm.
Cheng et al. teaches wherein (Fig. 8) the BOX film (15, see Fig. 2), is a silicon oxide film (¶30),
	wherein a thickness of the BOX film (15) is 10 to 50 nm (10nm to 25nm, ¶30), and
wherein a thickness of the silicon layer (20) is 5 to 15 nm (4 to 10nm, ¶28 which overlaps the range).
Cheng et al. does not specifically disclose the dimension of the silicon layer. It would have been obvious to select the thickness of the silicon layer so that to be within the quoted range of 5 to 15 nm to optimize the result effective variable in order to improve the device performance, such as improved device capabilities. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Illgen et al. and Hoentschel et al. and Yako  and Cheng et al. fail to explicitly disclose wherein the silicon layer is comprised of monocrystalline silicon having a resistance of 1 to 10 Ωcm.
Kawamata et al. teaches wherein (Fig. 1) the silicon layer (3, ¶64) is comprised of monocrystalline silicon (single crystal silicon, ¶64) having a resistance of 18-23 Ωcm (¶81).
However, Kawamata et al. fails to explicitly disclose the silicon layer having a resistance of 1 to 10 Ωcm. It would have been obvious to one of ordinary skill in the art to select the quoted resistance as claimed of the of the silicon layer to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed resistance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen resistance is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 11, Illgen et al. and Hoentschel et al. and Yako and Cheng et al. and Kawamata et al. teach all of the limitations of claim 10 from which this claim depends.
Illgen et al. teaches wherein (Fig. 8) a thickness of the epitaxial layer (170) is greater than 10 nm (for 172, ¶28) because of combined thickness of 170 and 172 (¶).
However, Illgen et al. fails to explicitly disclose the thickness of the epitaxial layer of 20 to 50 nm. It would have been obvious to one of ordinary skill in the art to select the quoted thickness as claimed of the epitaxial layer to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 12, Illgen et al. and Hoentschel et al. and Yako and Cheng et al. and Kawamata et al. teach all of the limitations of claim 11 from which this claim depends.
The comnination of Illgen et al. and Hoentschel et al. teaches the first insulating film (164, ¶26, Hoentschel et al., Fig. 1g) is a silicon oxide film (silicon dioxide, ¶26),
wherein the second insulating film (160, ¶26, Illgen et al., Fig. 8) is a silicon nitride film (¶26).
Hoentschel et al. shows a certain thickness of the first insulating film (164, according to Fig. 8) thickness, however, Hoentschel et al. fails to explicitly disclose wherein the thickness of the first insulating film is about 5 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select the quoted thickness as claimed of the first insulating film to optimize the result effective variable in order to improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819